Citation Nr: 9916553	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-19 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for a low 
back disorder.

2.  Entitlement to a rating greater than 20 percent for a 
left knee disorder.

3.  Entitlement to an extension of a temporary total 
disability rating beyond March 1, 1994, under the provisions 
of 38 C.F.R. § 4.30 (Paragraph 30).

4.  Entitlement to a total rating based on individual 
unemployablility due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to July 
1975.  

This appeal arises before the Board of Veterans' Appeals from 
rating decisions rendered in November 1991, January 1995 and 
January 1998 by the Montgomery, Alabama, Regional Office (RO) 
of the Department of Veteran's Affairs, whereby the veteran's 
claims identified on the first page of this decision were 
denied.  

The veteran has also claimed, or it has been claimed on his 
behalf, that he has an anxiety disorder that is related to 
his service-connected disabilities, and that secondary 
service connection is appropriate.  In addition, evidence has 
been submitted in support of a claim that new and material 
evidence has been received to show that the veteran currently 
manifests an anxiety disorder that is due to his active 
service, and that it renders him unemployable.  As these 
issues are inextricably intertwined with his claim of 
entitlement to a total rating based on individual 
unemployablility due to service-connected disabilities, they 
are addressed in the remand portion of the opinion.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claims for increased evaluations of left knee 
and low back disabilities has been developed.  

2.  A lumbosacral strain disability is productive of marked 
limitation of motion on forward bending, severe pain and 
functional impairment.  

3.  A left knee disability is productive of moderate 
instability and weakness with severe pain and severe 
functional impairment.

4.  The evidence does not show that the October 1993 surgery 
for the removal of left knee osteochondritis dissecans 
resulted in severe postoperative residuals such as an 
incompletely-healed surgical wound, therapeutic 
immobilization of one major joint or more, the application of 
a body cast, the necessity for house confinement, or the 
necessity for continued use of crutches (regular weight 
bearing prohibited) beyond March 1, 1994.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent evaluation for a 
lumbar spine disability have been met.  38 U.S.C. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Codes 5289, 5292, 5293, 5294, 5295 
(1998).  

2.  The schedular criteria for a 40 percent evaluation for a 
left knee disability have been met.  38 U.S.C. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (1998).

3.  The criteria for an assignment of a temporary total 
rating beyond March 1, 1994 are not met.  38 U.S.C. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with his claims folders, are available.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp 1998), 
has been satisfied.


I.  Entitlement to a rating greater than 20 percent for a low 
back disorder.

The veteran was awarded service connection for a lumbosacral 
strain disability in a rating action dated October 1997, 
after a review of the evidence then of record.  Specifically, 
the RO noted that the current VA examination found that the 
veteran had a low back disorder that was proximately due to 
his service-connected left knee disability.  The RO assigned 
a 20 percent rating, with which the veteran has disagreed.  

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  Disabilities of the low back are 
evaluated under rating criteria that contemplate residuals of 
vertebra fracture (Diagnostic Code 5285); complete bony 
fixation of the spine (Diagnostic Code 5286); ankylosis of 
the spine, Diagnostic Code 5289 (lumbar); limitation of 
motion of the spine, Diagnostic Code 5292 (lumbar); 
intervertebral disc syndrome (Diagnostic Code 5293); sacro-
iliac injury and weakness (Diagnostic Code 5294); and 
lumbosacral strain (Diagnostic Code 5295).

The veteran is currently assigned a 20 percent evaluation for 
moderate lumbosacral strain, which is contemplated by 
Diagnostic Code 5295.  Those provisions stipulate that a 
disability manifested by characteristic pain on motion is 
assigned a 10 percent evaluation, while muscle spasm on 
extreme forward bending, loss of unilateral lateral spine 
motion, in a standing position, is assigned a 20 percent 
rating.  A severe disability contemplates a 40 percent 
evaluation when there is listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Evaluations for sacro-
iliac injury and weakness are also contemplated by the above 
criteria.

Additionally, Diagnostic Code 5285 evaluates vertebra 
fracture as 100 percent disabling with cord involvement, and 
as 60 percent disabling without cord involvement.  Diagnostic 
Code 5286 evaluates complete bony fixation of the spine with 
an unfavorable angle as 100 percent disabling, and as 60 
percent disabling with a favorable angle.  Diagnostic Code 
5289 evaluates lumbar ankylosis of the spine as 50 percent 
disabling for unfavorable ankylosis, and as 40 percent 
disabling for favorable ankylosis.  Limitation of motion of 
the lumbar spine is evaluated as 10 percent disabling for a 
slight disability, as 20 percent for a moderate one, and as 
40 percent disabling for a severe disability under Diagnostic 
Code 5292.  Intervertebral disc syndrome is assigned a 
noncompensable rating for a post-operative or cured 
disability, a 10 percent rating for a mild one, 20 percent 
for a moderate disability with recurring attacks, 40 percent 
for a severe disorder with recurring attacks and little 
intermittent relief, while a pronounced disorder contemplates 
a 60 percent evaluation under Diagnostic Code 5293. 

The veteran testified at his Central Office hearing dated 
February 1999 that he had severe back pain when walking or 
sleeping, that he was unable to bend due to his back 
disorder, and that he used a TENS unit in an attempt to 
alleviate the pain.  He stated that although the TENS unit 
provided temporary relief, once it was removed the pain 
returned.  The veteran also testified that he had been given 
Tylenol 3, as well as Darvons, and Lortabs, which did not 
alleviate the pain.  He also indicated that he had to 
discontinue taking Motrin.     

The results of the veteran's January 1996 VA rating 
examination show that the veteran had tenderness over the 
lumbosacral spine area.  His range of motion was recorded as 
42 degrees of forward flexion, 18 degrees of backward 
extension, 40 degrees of left lateral flexion, and 40 degrees 
of right lateral flexion.  The examiner indicated that there 
was objective evidence of pain on motion, but no evidence of 
neurological involvement.  The report of his x-ray 
examination showed no bony abnormalities.  The diagnosis was 
chronic lumbosacral strain.  The examiner indicated that the 
veteran's back disability was a product of his left knee 
disability.  

The veteran testified at his personal hearing dated May 1993 
that he first manifested back pain subsequent to surgery on 
his left knee.  The report of his February 1993 VA 
examination shows that his range of motion was recorded as 85 
degrees of flexion and 20 degrees of backward extension.  The 
examiner listed an impression of back pain of uncertain 
etiology.  

The current medical evidence shows that the veteran has a low 
back disability productive of severe lumbosacral strain.  
First, he has marked limitation of motion on forward bending.  
The Board finds it probative that his range of motion was 
recorded as 42 degrees of forward flexion and 18 degrees of 
backward extension.  Also, the Board notes that he was 
prescribed a TENS unit for use on his back, along with 
Darvons and Lortabs.  The examiner also indicated that his 
back was tender during his January 1996 examination.  

In addition, the Board notes that there was objective 
evidence of pain on motion, as contemplated by De Luca v 
Brown.  In De Luca, the United States Court of  Appeals for 
Veterans Claims (formally the United States Court of  
Veterans Appeals) held that when evaluating functional loss, 
pain on use is to be considered along with the criteria set 
forth in the diagnostic codes.  8 Vet. App. 202, 206 (1995).  
As functional impairment is both evidenced by the visible 
behavior of the claimant undertaking the motion, and 
supported by adequate pathology, the assignment of a 40 
percent rating is warranted as the disability exhibited by 
the veteran is deemed to be the functional equivalent of 
severe lumbosacral strain under Diagnostic Code 5295.

However, the Board must point out that a rating greater than 
40 percent is not warranted.  That is, there is no evidence 
to show any residuals of vertebra fracture or ankylosis of 
the veteran's spine, so that a greater rating would be 
appropriate.  



II.  Entitlement to a rating greater than 20 percent for a 
left knee disorder.

The veteran established service connection for a left knee 
disability in a rating action dated August 1975, after the RO 
noted that the veteran developed left patellar pain during 
service, and that he underwent surgical repair of 
osteochondritis dissecans of the left knee.  His 
postoperative recovery was described as slow, he required 
daily physical therapy, and he was restricted from bending, 
lifting, twisting, crawling, or any strenuous physical 
activity.  The RO initially assigned a 10 percent rating for 
the veteran's left knee disability.  The veteran's claim for 
an evaluation greater than 10 percent was denied by a Board 
decision dated March 1983.  The veteran subsequently claimed 
that his disability had increased in severity, and his claim 
was denied by the RO in a rating decision dated November 
1991.  The veteran perfected an appeal, and his 10 percent 
evaluation was increased to a 20 percent evaluation in a 
rating action dated October 1997.  The veteran has 
continually disagreed with that evaluation.  

The severity of knee disabilities is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & 
Supp. 1998), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1998).  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling, under Diagnostic Code 
5256.  

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

Additionally, Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

The medical evidence contains a statement dated March 1998 
from the veteran's private physician, indicating that the 
veteran's left knee reached maximum medical improvement in 
February 1994, and that he would thereafter be able to 
perform sedentary work.  

Private medical records dated from September 1991 to July 
1992 shows that the veteran complained of left knee pain, and 
he was found to have left knee instability.  The report of an 
October 1991 VA rating examination shows that his knee was 
noted to flex to 130 degrees.  Mild instability was noted at 
the medial collateral ligament.  The veteran was able to 
squat normally, but he complained of pain behind his left 
knee.  The diagnosis was postoperative surgery of the left 
knee for osteochondritis, with residual pain and some 
relaxation of the medial collateral ligament.  

The report of an MRI examination dated November 1992 reveals 
that a loose body was found which was associated with the 
medial femoral condyle.  A horizontal tear of the posterior 
horn of the medial meniscus was noted, as well as probable 
meniscocapsular separation.  The examination also revealed 
the presence of an attenuated cruciate ligament, which was 
said to raise the suspicion of a partial tear of the anterior 
cruciate ligament.  

The veteran testified in May 1993 that his knee was painful, 
it popped, cracked and frequently "gave way".  The report 
of a VA rating examination dated February 1993 shows that the 
veteran moved around slowly, with a slight limp to the left.  
He had zero to 145 degrees of left knee motion, without 
redness, heat or swelling.  There was tenderness over the 
left knee joint, both laterally and medically, with no 
definite instability.  The pertinent impression was 
postoperative osteochondritis of the left knee.

Private medical records dated October 1993 to September 1994 
indicate that he underwent arthroscopic surgery of the left 
knee in October 1993.  The physician reported that a very 
large osteochrondritic lesion was excised from the medial 
femoral condyle, and that the quality of the bone fragment 
was very poor, and obviously dead.  A follow up examination, 
also dated October 1993, noted that the prognosis for the 
left knee condition was poor, and that the veteran would be 
unable to perform the crawling, climbing, squatting, stooping 
and other activities required as part of his job.  A report 
of a January 1994 follow-up evaluation reflects that the 
veteran's knee was weak to the extent that he may have 
difficulty ambulating.  The veteran also reported, in 
February 1994, that his knee was still painful.  The examiner 
indicated that no left knee effusion was identified.  The 
veteran's private physician stated, in a record dated 
February 1994, that the veteran's left knee looked better 
that it had at any time since he began treating the veteran.  
The RO established a temporary total evaluation under 
Paragraph 30 in a decision dated August 1994.   Additional 
private medical records, dated September 1994, indicate that 
the veteran's knee was chronically painful.  The physician 
indicated that the veteran could not do much of anything, and 
that his left knee was as bad as it could be.  He further 
indicated that the veteran could not work, and that the 
maximum impairment (rating) for the knee should be assigned. 

The results of the veteran's January 1996 VA examination 
shows that he was found to have well-healed arthroscopic 
scars of the left knee.  He also had moderate lateral 
instability, with 132 degrees of flexion, zero degrees of 
extension, zero degrees of rotation, and zero degrees of 
abduction and adduction.  A report of an x-ray examination 
revealed no evidence of acute fracture or subluxation.  The 
diagnosis was postoperative arthroscopic surgery on the left 
knee time 2 for severe osteochondritis with removal of bone 
fragment, with residual severe pain and traumatic arthritis.  
No residual motion of the left knee.

The current medical evidence shows that the veteran has 
moderate lateral instability.  As indicated above, a moderate 
knee impairment, productive of recurrent subluxation or 
lateral instability, contemplates a 20 percent evaluation 
under Diagnostic Code 5257.  In addition, the medical 
evidence indicates that the veteran's left knee reached 
maximum medical improvement in February 1994, and that he 
would thereafter be able to perform sedentary work.  The 
diagnosis from his VA rating examination was postoperative 
arthroscopic surgery on the left twice for severe 
osteochondritis with removal of bone fragment, with residual 
severe pain and traumatic arthritis.  As indicated above, 
traumatic arthritis is rated as degenerative arthritis under 
the criteria specified in Diagnostic Code 5003.  Those 
provisions stipulate that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
of the joints involved, in this case, under Diagnostic Codes 
5260 and 5261.  However, the evidence does not show that 
there is even noncompensable limitation of motion is present 
so that a rating under Diagnostic Codes 5260 or 5261 would  
be available.  Also, there is no x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, so that a 10 percent rating could be assigned.  

However, the Board finds that a separate 20 percent rating 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59 is appropriate.  Specifically, we note that the 
veteran was diagnosed with a severe pain disorder in his left 
knee due to severe osteochondritis with removal of bone 
fragment, with residual traumatic arthritis.  In addition, 
the Board notes that the veteran has claimed that he suffers 
functional impairment as contemplated by De Luca v Brown.  
The January 1996 examination report states that the veteran 
exhibited pain on motion.  Additionally, the 1992 MRI 
revealed numerous deformities of the veteran's left knee.  
The 1998 letter from his private physician specifically 
stated that he could only be involved in sedentary work.  As 
functional impairment is both evidenced by the visible 
behavior of the claimant undertaking the motion, and 
supported by adequate pathology, the assignment of a 40 
percent rating is warranted as the disability exhibited by 
the veteran is deemed to be the functional equivalent of 
combined evaluations under Diagnostic Code 5257 and 
Diagnostic Code 5003.  

However, the Board also finds that a rating  greater than 40 
percent is not warranted.  That is, we must reiterate that 
there is no evidence to show demonstrable limitation of 
motion under either Diagnostic Codes 5260 or 5261; knee 
ankylosis, or impairment of the tibia or fibia, so that a 
greater evaluation would be warranted.  


III.  Entitlement to an extension of a temporary total 
disability rating beyond March 1, 1994, under the provisions 
of 38 C.F.R. § 4.30 (paragraph 30).

The veteran seeks entitlement to convalescent benefits 
pursuant to the provisions of 38 C.F.R. § 4.30 (1998) based 
on left knee surgery.  Such benefits are warranted where, 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment, 
and continuing for a periods of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release, the treatment of a service connected 
disability resulted in:  (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  

Extensions of periods of 1, 2, or 3 months beyond the initial 
3 months may be made under subparagraphs (1), (2) or (3).  In 
addition, approval may be obtained for extensions of 1 or 
more months, up to 6 months beyond the initial 6-month 
period, under subparagraph (2) or (3).  38 C.F.R. § 4.30 
(1998). 

In the present case, the record shows that the veteran 
underwent an October 1993 surgical procedure for the removal 
of osteochondritic lesions of the left knee.  The veteran 
contends that the clinical residuals of this surgery, along 
with the statement by his private physician that his long 
term prognosis was "poor", essentially constitute severe 
postoperative residuals within the meaning of 38 C.F.R. 
§ 4.30.  

An analysis of the evidence, however, does not show that an 
extension of benefits is warranted.  In fact, as indicated 
above, the veteran's private physician stated, in a record 
dated February 1994, that the veteran's left knee looked 
better that it had at any time since he began treating the 
veteran.  

Clearly there was no left leg amputation of any kind, and 
there was no continuing need for a case or other therapeutic 
immobilization of the left knee.  The record also does not 
show that the veteran was required to remain housebound or 
use crutches because of his left knee disorder.  

In brief, the evidence of record dated subsequent to February 
1994 shows that the residuals of the veteran's left knee 
surgery did not meet the criteria necessary for the extension 
of a temporary total rating.  Based on these findings and 
following a full review of the record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for extension of a temporary total rating 
under the provision of 38 C.F.R. § 4.30 beyond March 1, 1994.  


ORDER

Entitlement to a 40 percent evaluation for a low spine 
disability is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  Entitlement 
to a 40 percent evaluation for a left knee disability is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  The claim for an 
extension of benefits under Paragraph 30 beyond March 1, 1994 
is denied.  



REMAND

After review of the record, the Board determines that 
additional development is required concerning the veteran's 
claim for total disability due to individual 
unemployablility.  First, we note that a letter from the 
veteran's private physician dated February 1999 states that 
"As we have discussed many times, your chronic knee pain 
certainly makes your anxiety and depression worse."  A 
second letter dated November 1996 from the same author 
states:

[The veteran] has been a patient of mine 
since 1991.  [He] suffers from 
significant depression and anxiety, and 
in the past he has had significant 
paranoid ideation.  He initially had 
symptoms of anxiety when he was in the 
military, which is documented in his 
records.  I do think that he is currently 
disabled and unable to work.  His current 
diagnosis is Major Depression and 
Generalized Anxiety D/O.  

Thus, the veteran's claims pertaining to his anxiety or 
depressive disorders are inextricably intertwined with his 
claim for a total rating based on individual unemployablility 
due to service-connected disabilities.  Therefore, the RO 
should evaluate the veteran's claim both on a direct basis, 
to include any new and material evidence analysis, and also 
analyze the veteran's claim on a secondary basis, to include 
an  Allen analysis.  

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he or his representative may submit any 
additional evidence he desires in support 
of his claim.


2.  The RO should also request from the 
veteran the dates and locations of all 
treatment the veteran received for his 
anxiety or depressive disorders 
subsequent to service, and request 
pertinent authorizations.  After the 
necessary information and authorizations 
have been received, the RO should obtain 
any records that have not already been 
associated with the veteran's claims 
folder.  All unsuccessful attempts should 
be documented and associated with his 
claims folder.  

3.  The RO shall then review the 
veteran's claims for anxiety or 
depression, both on a direct basis, to 
include any new and material evidence 
analysis, and also analyze the veteran's 
claim on a secondary basis, to include an 
Allen analysis, to determine whether 
service connection can now be granted, or 
whether secondary service connection is 
appropriate, for his anxiety-depression 
disorder, and subsequently, whether his 
claim for a total rating based on 
individual unemployablility due to 
service-connected disabilities can now be 
granted.  

4.  Finally, the RO should repair the 
veteran's claims folder and it should be 
returned to the Board in no less than 
three volumes.

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to comply with the requirements of 
due process and to obtain additional evidence. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

